DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2021 was filed after the mailing date of the notice of allowability on 2/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

It is noted that the following examiner’s amendment is the same as in the previous notice of allowability issued on 2/17/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Marissa Kuzirian on 2/10/2021.

The application has been amended as follows: 

Claim 5: replace “PSGL-1 (P-selectin Glycoprotein Ligand), GlyCAM-1 (Glycosylation-Dependent Cell Adhesion Molecule)” with “P-selectin glycoprotein ligand-1 (PSGL-1), glycosylation-dependent cell adhesion molecule-1 (GlyCAM-1)”
Claim 5: replace “MAdCAM-1 (Mucosal Adhesion Cell Adhesion Molecule)” with “mucosal addressin cell adhesion molecule-1 (MAdCAM-1)”
Claim 5: delete “ESL-1, LFA-1, MAC-1,” in line 4.

Claims 3-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Jalkanen et al. as cited in the OA mailed on 12/11/2019. Jalkanen et al. teach the peripheral blood lymphocytes treated with chondroitinase ABC. Upon the claim amendment on 7/14/2020 deleting lymphocytes from the claimed cell types, the claimed invention is directed to eosinophils, basophils or macrophages. There is no prior art teaching these isolated specific blood cells that have been treated with an enzyme degrading chondroitin sulfate proteoglycan as a composition.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TAEYOON KIM/Primary Examiner, Art Unit 1632